                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      MEDFORD DIVISION




LISA A., l

               Plaintiff,                                             Civ. No. 1:18-cv-00309-CL

       v.                                                             OPINION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


MARK D. CLARKE, Magistrate Judge.

       Plaintiff Lisa A. ("Plaintiff') seeks judicial review of the final decision of the

Commissioner of the Social Security Administrations denying her applications for disability

insurance benefits and supplemental security income under Titles II and XVI of the Social




1In the interest of privacy, this Opinion and Order uses only the first name and the initial of the
last name of the non-governmental party or parties in this case.
Page 1 of 17 - OPINION AND ORDER
Security Act. For the reasons below, the Commissioner's decision should be REVERSED and

REMANDED for immediate payment of benefits.2

                                          BACKGROUND
       Plaintiff was born in 1956. Tr. 45, 94. She has a high school education. Tr. 94. Plaintiff

has several diagnosed physical and mental impairments. Her physical impairments include the

following: joint degeneration in the right shoulder, with reduced range of motion, for which

Plaintiff underwent rotator cuff surgery, Tr. 561, 712, 731; lumbar degenerative disc disease and

arthritis, with herniated gait discs, sciatica, and radiation of pain bilaterally to the lower

extremities, Tr. 546, 553, 559, 722-23; bilateral hip bursitis, with accompanying back pain and

reduced range of motion, Tr. 325-27, 373-76, 500,540, 553-54; gastroesophageal reflux disease

with Barrett's esophagus and irritable bowel syndrome, Tr. 327; chronic muscular strain

superimposed on degenerative instability with osteoporosis, Tr. 327; and tinnitus, Tr. 327.

Plaintiff also suffers from the following mental health impairments: anxiety with panic disorder,

Tr. 325,360,434,564; depression, with loss of interest in activities, sleep disturbance, decreased

energy, and difficulty concentrating or thinking, Tr. 359-60, 502, 564; and alcohol use disorder,

Tr. 360,366. The record shows that Plaintiff's mental impairments worsened after the death of

her son in 2012. Tr. 502, 362-71. Her anxiety and depression increased, as did her drinking. Tr.

502, 362-71. Plaintiff went into alcohol recovery treatment, which she successfully completed,

Tr. 567, and the record shows that her other mental impairments improved as a result, Tr. 65.

        On June 28, 2013, Plaintiff protectively filed applications for DIB and SSI, alleging

disability beginning June 1, 2011, with a date last insured (DLI) of December 31, 2015, for DIB



2
 The parties have consented to Magistrate Judge jurisdiction over this action pursuant to 28
U.S.C. § 636(c)(l).

Page 2 of 17 - OPINION AND ORDER
purposes. Tr. 18. The applications were denied initially and upon reconsideration, and a hearing

was requested. Tr. 18. On August 18, 2016, a hearing was held before Administrative Law Judge

(ALJ) Robert Frank Spaulding presiding from Portland, Oregon, with Plaintiff appearing from

Medford. Tr. 40-78. The ALJ found Plaintiff not disabled. Tr. 29. Plaintiff filed a request for

review by the Appeals Council, which was denied. Tr. 1-3. The ALJ's ruling thus became the

final decision of the Commissioner, and Plaintiff now seeks review of that decision.

                                     DISABILITY ANALYSIS

       A claimant is disabled if he or she is unable to "engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which ... has lasted or

can be expected to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l)(A). "Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act."

Keyser v. Comm 'r. Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Each step is potentially

dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential process asks

the following series of questions:

       1.      Is the claimant performing "substantial gainful activity"? 20 C.F.R.
               §§ 404.1520(a)(4)(i); 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay or
               profit. 20 C.F.R. §§ 404.1510; 416.910. If the claimant is performing such
               work, she is not disabled within the meaning of the Act. 20 C.F.R.
               §§ 404.1520(a)(4)(i); 416.920(a)(4)(i). If the claimant is not performing
               substantial gainful activity, the analysis proceeds to step two.

       2.      Is the claimant's impairment "severe" under the Commissioner's
               regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii); 416.920(a)(4)(ii). Unless
               expected to result in death, an impairment is "severe" if it significantly
               limits the claimant's physical or mental ability to do basic work activities.
               20 C.F.R. §§ 404.1521(a); 416.921(a). This impairment must have lasted or
               must be expected to last for a continuous period of at least 12 months. 20
               C.F.R. §§,404.1509; 416.909. If the claimant does not have a severe


Page 3 of 17 - OPINION AND ORDER
               impairment, the analysis ends. 20 C.F.R. §§ 404.1520(a)(4)(ii);
               416.920(a)(4)(ii). If the claimant has a severe impairment, the analysis
               proceeds to step three.

       3.      Does the claimant's severe impairment "meet or equal" one or more of the
               impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so, then
               the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii);
               416 .920(a)(4)(iii). If the impairment does not meet or equal one or more of
               the listed impairments, the analysis proceeds to the "residual functional
               capacity" ("RFC") assessment.

               a. The ALJ must evaluate medical and other relevant evidence to assess
                  and determine the claimant's RFC. This is an assessment of work-
                  related activities that the claimant may still perform on a regular and
                  continuing basis, despite any limitations imposed by his or her
                  impairments. 20 C.F.R. §§ 404.1520(e); 404.1545(b)-(c); 416.920(e);
                  416.945(b)-(c). After the ALJ determines the claimant's RFC, the
                  analysis proceeds to step four.

       4.      Can the claimant perform his or her "past relevant work" with this RFC
               assessment? If so, then the claimant is not disabled. 20 C.F.R.
               §§ 404.1520(a)(4)(iv); 416.920(a)(4)(iv). If the claimant cannot perform his
               or her past relevant work, the analysis proceeds to step five.

       5.      Considering the claimant's RFC and age, education, and work experience,
               is the claimant able to make an adjustment to other work that exists in
               significant numbers in the national economy? If so, then the claimant is not
               disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v); 404.1560(c);
               416.960(c). If the claimant cannot perform such work, he or she is disabled.
               Id

See also Bustamante v. Massanari, 262 F.3d 949, 954-55 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 954. The

Commissioner bears the burden of proof at step five. Id. at 953-54. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, "taking into consideration the claimant's residual functional

capacity, age, education, and work experience." Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir.


Page 4 of 17 - OPINION AND ORDER
1999) (internal citations omitted); see also 20 C.F.R. §§ 404.1566; 416.966 (describing "work

which exists in the national economy"). If the Commissioner fails to meet this burden, the

claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the

Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 954-55;

Tackett, 180 F.3d at 1099.

                                   THE ALJ'S FINDINGS

       Applying the five-step analysis, the ALJ made the following findings:

       1. Plaintiff meets the insured status requirements of the Social Security Act through
          December 31, 2015, and has not engaged in substantial gainful activity since the
          alleged onset date of June 1, 2011. Tr. 20.

       2. Plaintiff has the following severe impairments: degenerative disc disease, obesity,
          post right-shoulder rotator cuff repair, bursitis of the right shoulder, pyriform
          syndrome, and bilateral hip bursitis. Tr. 20.

       3. Plaintiff does not have an impairment or combination of impairments that meets or
          medically equals the severity of one of the listed impairments. Tr. 23.

               a. Plaintiff has the RFC to perform light work as defined in 20 CFR 404.1567(b)
                  and 416.967(b) except Plaintiff is limited to frequent reaching overhead with
                  the dominant right arm; climbing ramps or stairs; and stooping, kneeling, or
                  crouching. She may also occasionally climb ladders or scaffolds. Tr. 24.

       4. Plaintiff is able to perform past relevant work as an environmental health officer and
          medical records clerk. Tr. 29.

       Consequently, the ALJ concluded Plaintiff was not disabled as defined by the Social

Security Act. Tr. 29.

                                  STANDARD OF REVIEW

       The reviewing court must affirm the Commissioner's decision if it is based on the proper

legal standards and the legal findings are supported by substantial evidence in the record. 42

U.S.C. § 405(g); Batson v. Comm 'r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004); see


Page 5 of 17 - OPINION AND ORDER
also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). "'Substantial evidence' means

'more than a mere scintilla but less than a preponderance,' or more clearly stated, 'such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion."' Bray v.

Comm'r Soc. Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shala/a, 53

F.3d 1035, 1039 (9th Cir. 1995)). In reviewing the Commissioner's alleged errors, this Court

must weigh "both the evidence that supports and detracts from the [Commissioner's]

conclusions." Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986). Variable interpretations

of the evidence are insignificant if the Commissioner's interpretation is rational. Burch v.

Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

       Where the evidence before the ALJ is subject to more than one rational interpretation, the

Commissioner's conclusion must be upheld. Batson, 359 F.3d at 1198 (citing Andrews, 53 F.3d

at 1041). "However, a reviewing court must consider the entire record as a whole and may not

affirm simply by isolating a 'specific quantum of supporting evidence."' Robbins v. Soc. Sec.

Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock, 879 F.2d at 501). Additionally, a

reviewing court "cannot affirm the [Commissioner's] decision on a ground that the

[Administration] did not invoke in making its decision." Stout v. Comm 'r Soc. Sec. Admin., 454

F.3d 1050, 1054 (9th Cir. 2006) (citations omitted). Finally, a court may not reverse an ALJ's

decision on account of an error that is harmless. Id. at 1055-56. "[T]he burden of showing that

an error is harmful normally falls upon the party attacking the agency's determination." Shinseki

v. Sanders, 556 U.S. 396,409 (2009).

       Even where findings are supported by substantial evidence, "the decision should be set

aside if the proper legal standards were not applied in weighing the evidence and making the

decision." Flake v. Gardner, 399 F.2d 532, 540 (9th Cir. 1968). Under sentence four of 42



Page 6 of 17 - OPINION AND ORDER
U.S.C. § 405(g), the reviewing court has the power to enter, upon the pleadings and transcript

record, a judgment affirming, modifying, or reversing the decision of the Commissioner, with or

without remanding the case for a rehearing.

                                           DISCUSSION

       Plaintiff argues that the ALJ erred in the following ways: (1) failing to conduct a proper

analysis at step two; (2) failing to properly analyze Plaintiffs Department of Veterans Affairs

(VA) disability rating; and (3) improperly evaluating the medical opinion evidence. This Court

finds that the ALJ erred in the latter two ways.

       I.      The ALJ did not err in finding Plaintiff's mental impairments nonsevere.

       Because Plaintiff made claims for mental impairments, the ALJ was required to apply the

"psychiatric review technique" ("PRT"). 20 C.F.R. §§ 404.1520a; 416.920a. Pursuant to the

PRT, the ALJ must determine whether plaintiff had a medically determinable mental impairment

and rate the degree of functional limitation for four functional areas. Id. If the impairment is

deemed "severe," the ALJ proceeds to step three of the disability analysis to determine if the

impairment meets or equals a specific listed mental disorder. Id. at (b) & (c).

       The ALJ's written decision must incorporate the pertinenffindings and conclusions as

well as a specific finding as to the degree of limitation in each of the four functional areas: (1)

activities of daily living; (2) social functioning; (3) concentration persistence, or pace; and (4)

episodes of decompensation. Keyser, 648 F.3d at 725; 20 C.F.R. §§ 404.1520a(e)(4),

4 l 6.920a(e)(4). So long as the ALJ rates and assesses the claimant's limitations in each of the

four primary functional areas and provides the supportive information required under 20 CFR §

404.1520a(e)(4), the ALJ need not make specific findings as to each alleged impairment or




Page 7 of 17 - OPINION AND ORDER
medical condition identified by the claimant. Hoopai v. Astrue, 499 F.3d 1071, 1077-78; see also

Nicholson v. Colvin, 106 F.Supp.3d 1190, 1194-95 (D. Or. 2015).

       The step two inquiry is a de minimis screening device used to dispose of groundless

claims. Bowen v. Yuckert, 482 U.S. 147, 153-54 (1987). The claimant bears the burden of

establishing that she has a severe impairment at step two by providing medical evidence. 20

C.F.R. §§ 404.1512, 416.912. An impairment or combination of impairments is "not severe only

ifthe evidence establishes a slight abnormality that has no more than a minimal effect on an

individual's ability to work." Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005) (emphasis in

original) (citing Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996)). The ALJ is required to

consider the combined effect of all of the claimant's impairments on his or her ability to

function. Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003). Thus, if the

ALJ determines that a claimant has a severe impairment at step two, the sequential analysis

proceeds and the ALJ must continue to consider all of the claimant's limitations, severe or not.

SSR 96-9p, 1996 WL 374184 (July 2, 1996). Where an ALJ fails to identify a severe impairment

at step two, but nonetheless considers at subsequent steps all of the claimant's impairments,

including the erroneously omitted severe impairment, the error at step two is harmless. See Lewis

v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007).

       Here, the ALJ' s finding at step two that Plaintiffs mental impairments were nonsevere

was supported by substantial evidence. The ALJ properly discussed Plaintiffs limitations in each

of the four functional areas, and the record supports his conclusions regarding Plaintiffs

limitations. Thus, the ALJ correctly applied the PRT to determine that Plaintiffs mental

impairments were nonsevere.




Page 8 of 17 - OPINION AND ORDER
       The record supports the ALJ's finding of mild limitation for activities of daily living.

First, Plaintiff does not experience significant mental impediments to her personal care; Plaintiff

is able to feed, dress, and bathe herself without assistance. Tr. 245. Second, Plaintiffs mental

impairments do not prevent her from taking care of her home and her pets. Tr. 244, 246. Finally,

Plaintiff is not precluded by her mental impairments from enjoying activities such as watching

television and spending time with her grandson. Tr. 247,360. Therefore, the record supports the

ALJ's finding of mild limitation in the first functional area.

       The record supports the ALJ's finding of mild limitation for social functioning as well.

Though the record indicates that Plaintiff prefers not to interact with other people, her mental

impairments do not prevent her from residing with her husband or interacting with other family

members. Tr. 359-60. Furthermore, the record indicates that Plaintiff gets along well with

authority figures and can follow spoken instructions. Tr. 248. Therefore, substantial evidence

supports the ALJ' s finding of mild limitation with regard to the second functional area.

       The ALJ' s finding of mild limitation with regard to concentration, persistence, or pace is

likewise supported by the record. The ALJ properly considered Plaintiffs subjective testimony

regarding her inability to adapt to changes and cope with stress. Tr. 21. The ALJ noted that the

records taken by Plaintiff's treating physicians do not support Plaintiffs claims of significant

problems with attention, concentration, and short-term memory. Tr. 21. The medical evidence

supports the ALJ's finding. Plaintiffs treating physicians consistently reported normal cognitive

function, normal mood, and appropriate affect. Tr. 503, 625, 678, 691, 764, 792. Therefore, the

ALJ's finding that Plaintiff's concentration, persistence, and pace are only mildly limited is

supported by substantial evidence.




Page 9 of 17 - OPINION AND ORDER
       The fourth and final functional area is episodes of decompensation. The ALJ concluded

that Plaintiff had experienced no episodes of decompensation of extended duration. Tr. 21. The

record supports the ALJ' s conclusion.

       Because the ALJ properly discussed Plaintiff's limitations with regard to all four

functional areas and supported his conclusions, the ALJ did not err in finding Plaintiff's mental

impairments nonsevere at step two. Moreover, due to her severe physical impairments, Plaintiff

passed beyond step two in the sequential analysis, and the ALJ properly considered all of

Plaintiff's limitations in the subsequent steps. In determining Plaintiffs RFC at step three, the

ALJ discussed all of Plaintiff's impairments, including her mental impairments. Tr. 25.

Therefore, the ALJ properly considered Plaintiff's mental impairments and did not make a

harmful error at step two.

       II.     The ALJ erred in failing to properly weigh Plaintiff's VA disability rating.

       When a plaintiff has been given a disability rating by the Department of Veterans' Affairs

(YA), the ALJ must consider the VA's findings "because of the similarities between the VA

disability program and the Social Security disability program." Hiler v. Astrue, 687 F.3d 1208,

1211 (9th Cir. 2011). While a VA determination of disability is ordinarily entitled to "great

weight," the ALJ may give less weight to a VA disability rating if he gives "persuasive, specific,

[and] valid reasons for doing so that are supported by the record." See McCartey v. Massanari,

298 F.3d 1072, 1076 (9th Cir. 2002).

        On April 18, 2011, the VA determined that Plaintiff had been 90 percent disabled since

February 1, 2009, due to a hysterectomy scar; dysthymia with panic disorder; tinnitus; irritable

bowel syndrome; bulging disc; and pain in the back, hips, knees, and elbows. Tr. 323-27. The

ALJ gave two reasons for departing from the VA's disability rating: (1) Plaintiff had maintained



Page 10 of 17 - OPINION AND ORDER
an active daily routine, and (2) Plaintiffs impairments improved through physical exercise and

therapy. Tr. 28. Based on the foregoing, the ALJ found that the VA rating warranted little

weight. Tr. 28.

       This Court finds neither reason legally sufficient. First, the ALJ's finding that Plaintiff

maintained an active daily routine is unconvincing. For support, the ALJ cited to evidence in the

medical record that shows Plaintiff engaging in strenuous activities, including bowling and

fishing. Tr. 28. However, examination of the cited portion of the record shows that Plaintiff

reported that she was unable to bowl more than one game because of"severe" pain in her right

shoulder. Tr. 615. Furthermore, Plaintiffs fishing voyage likewise exacerbated her shoulder

pain. Tr. 618. Plaintiffs attempts to engage in recreation, especially when the attempts are

painful and unsuccessful, are not evidence that she has maintained an active daily routine.

Therefore, the ALJ's finding that Plaintiff maintained an active daily routine is not supported by

the record.

       Second, the ALJ' s finding that Plaintiffs physical impairments have improved

significantly is likewise insufficient. The ALJ noted in his decision that the medical record

demonstrates that Plaintiffs "conditions" have "significantly improved through exercise and

physical therapy." Tr. 26-28. Indeed, Plaintiffs physical therapy records from December 2014

through November 2015 show reduced pain, increased range of motion, and improved function

of the right shoulder. Tr. 737-750. However, the cited portion of the record shows improvement

only to Plaintiffs right shoulder, not her other impairments. In fact, the physical therapy records

indicate that Plaintiffs hip and back pain remained constant throughout the course of physical

therapy. Tr. 740, 741, 743, 744, 748.




Page 11 of 17 - OPINION AND ORDER
       Elsewhere in the record, clinical findings similarly demonstrate a lack of improvement to

Plaintiffs hip and back. Orthopedic records from September 28, 2015, state that Plaintiffs back

pain was "constant and fluctuat[ing] in intensity" and that standing and walking were

"exacerbating factors" Tr. 722. Furthermore, in records dating to June 25, 2015, both hips were

described as "[t]ender to palpation," and, on Plaintiffs right hip, the FABER maneuver elicited a

"snap in the groin region." Tr. 728. Because the ALJ failed to address the lack of improvement to

Plaintiffs hips and back, instead focusing exclusively on Plaintiffs shoulder, the ALJ's second

reason is not supported by the record. Therefore, the ALJ erred in failing to provide sufficient

reasons for discrediting Plaintiffs VA rating.

       ill.    The ALJ erred in failing to properly weigh the opinion of Jon McKellan, M.D.,
               a treating physician; Dr. McKellan's opinion should be credited as true.

       The ALJ must consider all medical opinion evidence. 20 C.F.R. § 404.1527(b). The

opinion of a treating physician is given "controlling weight" if it is "well-supported by medically

acceptable clinical laboratory techniques and is not inconsistent with the other substantial

evidence in the record." 20 C.F.R. § 404.1527(c)(2). Generally, the opinion of a treating

physician is entitled to more weight than that of a physician who did not treat the patient. Lester

v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). However, the ALJ need not accept the opinion of a

treating physician if the opinion is "brief, conclusory, and inadequately supported by clinical

findings." Bray v. Comm 'r ofSoc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009).

       If a treating physician's opinion is uncontradicted, the ALJ must state clear and

convincing reasons, supported by substantial evidence, for rejecting it. Lester, 81 F .3d at 830-31.

If the treating physician's opinion is in dispute, the ALJ must provide "specific and legitimate

reasons that are supported by substantial evidence" for rejecting it. Id Objective clinical tests can

constitute "substantial evidence" to support the opinion of a nontreating physician over that of a


Page 12 of 17 - OPINION AND ORDER
treating physician. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). However, the

opinion of a nontreating, nonexamining physician does not "by itself constitute substantial

evidence that justifies the rejection of the opinion of an examining or treating physician."

Morgan v. Comm'r ofSoc. Sec. Admin., 169 F.3d 595,602 (9th Cir. 1999) (citations omitted).

When the ALJ fails to provide adequate reasons for rejecting a treating physician's opinion, that

opinion is credited as true as a matter of law. Lester, 81 F.3d at 834 (citing Hammock v. Bowen,

879 F.2d 498 (9th Cir. 1989).

       Dr. Jon McKellan was Plaintiff's treating physician for over one year. Tr. 473-75, 504,

564-66. In September 2013, Dr. McKellan assessed Plaintiff's impairments with regard to her

ability to maintain substantial employment and identified severe limitations of Plaintiff's ability

to work. Tr. 473-75. Dr. McKellan opined that Plaintiff could neither sit nor stand for longer than

two hours continuously; required the ability to sit or stand at will; could lift 10 pounds at most,

and only rarely; could not twist, stoop, or crouch; and was significantly limited in her ability to

reach, handle, and finger. Tr. 473-75. Thus, Dr. McKellan believed Plaintiff would require an

assistive device for occasional walking and standing. Tr. 473-75. Furthermore, in Dr.

McKellan's opinion, Plaintiff's concentration would be constantly interrupted throughout the

workday, and she was incapable of even "low stress" employment. Tr. 473-75. Ultimately, Dr.

McKellan estimated that Plaintiff was likely to require at least four absences per month. Tr. 473-

75. Later, in June 2014, Dr. McKellan conducted another assessment of Plaintiff's limitations

and came to the same conclusions. Tr. 564-66.

       The ALJ gave "little weight" to Dr. McKellan's opinion because he found that "the

medical record does not support [it]." Tr. 27. The ALJ gave three reasons for his finding. Tr. 27.

First, Plaintiff's orthopedist found Plaintiff's lumbar spine MRI scans "normal for her age". Tr.



Page 13 of 17 - OPINION AND ORDER
27. Second, several in-office examination reports showed "mostly normal abilities to function"

with no "debilitating pain." Tr. 27. Finally, Plaintiff's physical therapy history "describe[s] well-

controlled pain and increased range of motion." Tr. 27. This Court finds that the ALJ's reasons

are not supported by substantial evidence.

       First, the ALJ noted that Dr. Jason Conaughty, an orthopedist, considered Plaintiff's

lumbar spine MRI "essentially normal for her age." Tr. 723. However, in the same examination,

Dr. Conaughty noted that Plaintiff's lumbar spine range of motion was limited, and her deep

tendon reflexes were "muted in both extremities." Tr. 723. Moreover, the radiologist who

performed the MRI noted a "[m]ild broad-based disc bulge at L3-4." Tr. 705. Therefore, the

ALJ's first reason for discounting Dr. McKellan's opinion about Plaintiff's lumbar spine

limitations is not supported by substantial evidence.

       Second, the ALJ found that the record included a history of examinations describing

"normal function" without "debilitating pain." Tr. 27. For support, the ALJ cited to three

exhibits. Tr. 27. While these exhibits report some normal functionality-especially in relation to

Plaintiff's gait and right shoulder-they also report "constant" and "fluctuating" back pain,

"chronic" hip pain, weakness in the lower extremities, and difficulty walking and climbing. Tr.

722, 729, 725, 726, 743. Furthermore, elsewhere in the record, Plaintiff's back pain is reported as

"constant," "severe," and up to a 7 on the 10-point scale. Tr. 551,662,624. Therefore, the ALJ's

second reason is insufficiently supported as well.

       Finally, the ALJ noted that Plaintiff's physical therapy records "describe well-controlled

pain symptoms and ranges of motion." Tr. 27. As discussed above, the physical therapy records

from 2015 do show significant improvement in the pain and functionality of Plaintiff's right

shoulder. Tr. 737-754. However, the records do not demonstrate any considerable improvement



Page 14 of 17 - OPJNION AND ORDER
in Plaintiffs other physical impairments. Tr. 737-754. Rather, the physical therapy notes to

which the ALJ cited describe ongoing pain and tightness in the hips and back, as well as

difficulty sleeping, walking, and climbing. Tr. 741, 748. Thus, the ALJ's third and final reason is

not supported by substantial evidence.

       The opinion of Dr. McKellan is supported by medically acceptable clinical findings and

is consistent with substantial evidence in the record. Therefore, controlling weight should have

been given to his opinion. The ALJ did not provide legally sufficient reasons for discrediting his

opinion. The opinion should be credited as true.

                                            REMAND

       A district court may "revers[e] the decision of the Commissioner of Social Security, with

or without remanding the cause for a rehearing," Treichler v. Comm'r ofSoc. Sec. Admin., 775

F.3d 1090, 1099 (9th Cir. 2014) (citing 42 U.S.C. § 405(g)), but "the proper course, except in

rare circumstances, is to remand to the agency for additional investigation or explanation," id.

(quoting Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744, 105 S.Ct. 1598, 84 L.Ed.2d 643

(1985)). Ninth Circuit case law precludes a district court from remanding a case for an award of

benefits unless certain prerequisites are met. Burrell v. Colvin, 775 F .3d 1133, 1141 (9th
       '\
Cir.2014) (discussing Garrison v. Colvin, 759 F.3d 995 (9th Cir.2014)). The district court must

first determine that the ALJ made a legal error, such as failing to provide legally sufficient

reasons for rejecting evidence. Id. If the court finds such an error, it must next review the record

as a whole and determine whether it is fully developed, is free from conflicts and ambiguities,

and "all essential factual issues have been resolved." Treichler, 775 F.3d at 1101. In conducting

this review, the district court must consider whether there are "inconsistencies between [the

claimant's] testimony and the medical evidence in the record," id. at 1105, or whether the


Page 15 of 17 - OPINION AND ORDER
'

    government has pointed to evidence in the record "that the ALJ overlooked" and explained "how

    that evidence casts into serious doubt" the claimant's claim to be disabled, Burrell, 775 F.3d at

    1141. Unless the district court concludes that further administrative proceedings would serve no

    useful purpose, it may not remand with a direction to provide benefits. Id.; Dominguez v.

    Colvin, 808 F.3d 403,407 (9th Cir. 2015), as amended (Feb. 5, 2016).

           On this record, this Court believes no useful purpose would be served by remanding the

    case for further proceedings. This Court is properly convinced that the ALJ failed to provide

    sufficient reasons for rejecting Dr. McKellan's opinion of Plaintiff's limitations. As discussed

    above, Dr. McKellan opined that Plaintiff would be forced to miss at least four days of work per

    month. Furthermore, during the hearing, the vocational expert testified that an individual who

    missed two or more days per month on a regular basis could not maintain competitive

    employment. Tr. 77. Therefore, when credited as true, Dr. McKellan's opinion establishes that

    Plaintiff was disabled. Considering Plaintiff's VA rating of 90% disability and the testimony of

    the vocational expert, the ALJ's failure to properly credit Dr. McKellan's opinion is a reversible

    error. Moreover, the record is fully developed, and no meaningful purpose would be served by

    remanding for additional proceedings.

           A claimant who is unable to perform past relevant work as well as any other work that

    exists in significant numbers in the national economy, after taking into account the claimant's RFC

    and age, education, and work experience, is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iv);

    416.920(a)(4)(iv); 404.1520(a)(4)(v); 416.920(a)(4)(v); 404.1560(c); 416.960(c). Plaintiff meets

    these criteria, is therefore disabled, and remanding this case for further administrative proceedings

    would serve no useful purpose; "rather, it would merely delay the award of benefits." Dominguez,




    Page 16 of 17 - OPINION AND ORDER
808 F.3d at 407. Therefore, the Commissioner's decision is reversed and remanded for the

payment of benefits.

                                           ORDER

       Based on the foregoing, and pursuant to sentence four of 42 U.S.C. § 405(g), the decision

of the Commissioner is REVERSED and the matter is REMANDED for payment of benefits.

       IT IS SO ORDERED.

                                            DATEDthis 3:,)da




Page 17 of 17 - OPINION AND ORDER
